         Case 1:20-cv-04831-LAK Document 21 Filed 08/18/20 Page 1 of 1




August 18, 2020

Honorable Lewis Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Chosen Figure LLC v. Smiley Miley, Inc. et al (1:20-cv-4831-LAK)

Dear Judge Kaplan,

Attached to this letter is the following additional documents:

Exhibit A: An email from Josiah Kamau’s girlfriend, Tatiana Kevych, sending to an employee
of Liebowitz Law Firm, PLLC, Luke Kuller, the infringement in this case.

Exhibit B: An email from Luke Kuller back to Tatiana Kevych saying the case has been
documented.

Exhibit C: An email from Josiah Kamau, a principal of Chosen Figure LLC, saying that his
girlfriend Tatiana Kevych is going to helping out with the photos. Meaning that she is going to
be monitoring his photos for infringements.

Exhibit D: An email from Josiah Kamau to Luke Kuller where Luke Kuller said that the
infringement was already sent to us and that there was another infringement he needed to
approve.

The settlement was authorized by Josiah Kamau over the telephone.



                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                    Counsel for Plaintiff Chosen Figure LLC
